SLOAN, J.,
dissenting.
The issue decided by the majority was not properly presented to the trial court. The request to withdraw the specification of alleged negligence was included with a large number of requested instructions. Otherwise, the trial court’s attention was not directed to this question at all. No reason or argument was given to the court as to why the allegation should have been withdrawn. It is unrealistic, to say the least, that the pressures under which the trial judge must now function permit him to first find and then to examine and sua sponte decide whether the evidence or reason supports the issue buried within a mass of other requested instructions. This is truly sand-bagging the judge.
The reasons why we should disregard issues .not presented to the trial court need not be repeated. It is enough to say that we add to the burdens of this court and the trial courts by ordering new trials on issues that the trial court could have corrected, if necessary, if the issue had been timely directed to the court’s attention. Miller v. Lillard, 1961, 228 Or 202, 364 P2d 766; Vancil v. Poulson, 1964, 236 Or 314, 388 P2d 444.
This, and a few similar cases, are establishing undesirable practice and precedent. With rare exception we should limit decision on appeal to issues actually presented to, argued to, and decided by the trial courts.